PER CURIAM.
Respondent sued petitioner based on claims arising out of her employment and, without prior leave of court, included a claim for punitive damages, notwithstanding the fact that it is well established that a claim for punitive damages may not be asserted, without a trial court having first determined that a factual basis for such damages exists as required by section 768.72, Florida Statutes (1995). The trial court denied petitioner’s motion to strike the punitive damage claim. We therefore grant this petition for writ of certiorari and quash the order denying petitioner’s motion to strike respondent’s claim for punitive damages. Keller Indus., Inc. v. Kennedy, 668 So.2d 328 (Fla. 4th DCA 1996) and cases cited therein.
STONE, C.J., and POLEN and KLEIN, JJ., concur.